Citation Nr: 0402616	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  94-10 026	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a prostate disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from September 
1953 to September 1956 and from February 1957 to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Chronic prostatitis had its onset during the veteran's 
active service.  


CONCLUSION OF LAW

Chronic prostatitis was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As the current record supports the claim, 
further development or notice to the veteran is not required 
by VCAA.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

The law and regulations provide certain presumptions for 
veterans exposed to radiation, who meet certain criteria.  
38 U.S.C.A. § 1112(c)(1) (West 2002); 38 C.F.R. § 3.311 
(2002).  As the record supports service connection without 
resort to these presumptions, they will not be set forth or 
discussed in detail here.  

Disease Or Injury During Service  In August 1955, the veteran 
reported that he had an open lesion on his penis for the last 
9 days.  A smear disclosed many pus cells and many gram-
negative rods, intra and extra cellular, most with a Ducrey 
appearance.  The diagnosis was chancroid, new, penis.  
Treatment was provided.  In May 1958, the veteran was 
diagnosed with "new" urethritis, acute, due to gonococcus.  
On the August 1959 examination for separation from active 
service, the veteran's genitourinary system was normal.  A 
history taken in conjunction with the examination noted that 
gonococcus was treated in service in 1955 and 1958.

Current Disability  The record contains VA clinical notes 
from May 1983 to March 1986.  In December 1985, the veteran 
reported a recurrent problem with urgency and frequency.  The 
history of venereal disease was noted.  He was referred for a 
consultation.  In February 1986, the urology consultant 
reported the veteran was having intermittent symptoms of 
prostatism, with bouts of frequency, urgency, hesitancy, and 
voiding in small amounts.  Urinalysis revealed 2-3 red blood 
cells per high power field.  Examination disclosed slight 
enlargement at the base of the prostate gland.  An 
intravenous pyelogram was normal.  Notes dated in March 1986 
show that the consultation and test results were reviewed and 
the assessment was prostatism.  

Further clinical records cover treatment of various 
complaints from August 1986 to November 1992, without 
prostate complaints, findings or diagnoses.  

An October 1995 report shows the veteran was seen for his 
prostate.  In April 1996, the PSA (prostate screening 
antigen) was 3.4, compared to a normal reference range from 0 
to 4.  An ultrasound test of the prostate was done in April 
1996.  The impression was: several hypoechoic lesions of the 
peripheral zone, involving primarily the right side of the 
prostate, but also on the left; hypoechoic lesions were also 
seen in the transitional zone; biopsy was recommended.  The 
report of a June 1996 urology consultation shows the veteran 
had gross hematuria and slight dysuria.  He was put on 
medication in April 1996 and the symptoms cleared.  
Examination of the prostate revealed benign prostatic 
hypertrophy.  Urine was clear.  There was an impression of 
prostatitis.  

PSA test results were 0.9 in September 1997, 1.3 in January 
1999, and 1.8 in November 2000.  

The report of the August 2000 VA urology consultation notes 
that hypoechoic lesions were found in the prostate on the 
1996 ultrasound examination.  The provisional diagnosis was 
hypoechoic prostate lesions.  

The report of a VA genitourinary examination conducted in 
February 2001 shows that the veteran's history was reviewed.  
Digital rectal examination revealed a boggy, tender prostate 
of approximately 15 - 20 grams.  The diagnoses were chronic 
prostatitis with one episode of acute febrile prostatitis and 
epididymitis in 1996, history of non-specific urethritis 
during service, and hypoechoic lesions seen during acute 
episode of febrile prostatitis.  The examiner commented that 
the veteran did not have prostate cancer.  In February 2003, 
the doctor reviewed the record and confirmed his diagnosis.  

The diagnosis of a current disability must come from a 
trained medical professional who has the training and 
experience to make a medical diagnosis.  38 C.F.R. § 3.159(a) 
(2002); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, there is no diagnosis of prostate cancer from a 
physician or other medical professional.  To the contrary, 
the February 2001 examiner was very clear and specific that 
the veteran does not have prostate cancer.  In February 2003, 
the doctor reviewed the record and confirmed that the veteran 
did not have prostate cancer.  Thus, on this point, the 
preponderance of evidence establishes that there is no 
prostate cancer for which service connection can be granted.  

The doctors have been consistently in accord that there is a 
current disability which has been repeatedly diagnosed as 
prostatism or chronic prostatitis.  Consequently, the 
preponderance of evidence establishes that there is a current 
prostate disability, with the most recent diagnosis being 
chronic prostatitis.   

Connection between current disability and disease or injury 
in service   On the February 2001 VA examination, the doctor 
stated that the veteran did not have prostate cancer, "but 
he does have a chronic prostatitis which is service-
connected."  The history of disease in service apparently 
came from the veteran rather than a review of the service 
medical records, as the reported history differs from the 
service medical records discussed above.  The report states 
that there were no urinary tract infections during service; 
however in 1957, he developed a urethral discharge with pain 
on urination.  He remembers being checked and told it was not 
venereal disease.  He said the cause was undetermined.  That 
led to a diagnosis of nonspecific, nonbacterial urethritis.  
The veteran stated that he got no treatment and got well on 
his own.  He denied any recurrences until 16 to 17 years 
before the 2001 examination when he began to have episodic 
symptoms.  In his concluding comments, the physician stated 
that it could be possible that the prostatitis was initiated 
as a sequela from the non-specific urethritis the veteran had 
originally.  

In February 2003, a VA physician reported that the claims 
folder was totally reviewed.  He again noted the history of 
symptoms in service.  The doctor restated his previous 
concluding comments, that it could be possible that the 
prostatitis was initiated as a sequela from the non-specific 
urethritis the veteran had originally.  While the physician's 
conclusion is not entirely clear, he appears to state that it 
is his professional opinion that the veteran's in-service 
symptoms represented the first episode of the chronic 
prostatitis that the veteran currently has.

Analysis  There is no medical opinion which specifically 
states that the disease in service is not connected to the 
current disability.  The separation examination report, 
showing a normal genitourinary system, is evidence against a 
connection between the venereal disease treated during 
service and the current disability.  The passage of many 
years between service and the medical documentation of 
symptoms also mitigates against a connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The opinion 
linking the current prostatitis to symptoms in service is 
weakened because the doctor connects the prostatitis to the 
wrong disorder, a nonspecific, nonbacterial urethritis.  The 
service medical records clearly show that the veteran had a 
bacterial venereal disease which was successfully treated in 
service.  Nevertheless, the VA doctor asserts that he has 
reviewed the file and he repeatedly connects the current 
disability to symptoms in service.  Weighing the evidence, 
the Board finds that the opinion of the VA doctor is 
sufficient to connect the current disability to disease in 
service.  As the requirements for service connection have 
been met, service connection for chronic prostatitis is 
granted.  


ORDER

Service connection for chronic prostatitis is granted.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


